            Case 6:20-cv-00902-ADA Document 14 Filed 12/07/20 Page 1 of 3

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 Please Choose Division
                                                      WACO DIVISION
WSOU INVESTMENTS, LLC D/B/A BRAZO

vs.                                                 Case No.: 6:20-cv-00812-ADA
                                                              6:20-cv-00813-ADA; 6:20-cv-00814-ADA;
JUNIPER NETWORKS, INC.
                                                              6:20-cv-00815-ADA; 6:20-cv-00816-ADA;
                                                              6:20-cv-00902-ADA; 6:20-cv-00903-ADA
                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Joseph E. Reed                                           , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Juniper Networks, Inc.                            in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Quinn Emanuel Urquhart & Sullivan, LLP                   with offices at:

               Mailing address: 555 Twin Dolphin Drive, 5th Floor

               City, State, Zip Code: Redwood Shores, CA 94065

               Telephone: 650-801-5000                      Facsimile: 650-801-5100


       2.      Since    December 7, 2018                      , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 323524                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               Northern District of California              5/31/2019
     Case 6:20-cv-00902-ADA Document 14 Filed 12/07/20 Page 2 of 3

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number: 6:20-cv-00899-ADA            on the 1st    day of October                , 2020 .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-00902-ADA Document 14 Filed 12/07/20 Page 3 of 3

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: B. Russell Horton of George Brothers Kincaid & Horton LLP

                 Mailing address: 114 West 7th St., Ste. 1100

                 City, State, Zip Code: Austin, TX 78701

                 Telephone: 512-495-1400


          Should the Court grant applicant's motion, Applicant shall tender the amount of $.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Joseph E. Reed                            to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Joseph E. Reed
                                                       [printed name of Applicant]


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 7th day of       December             , 2020 .

                                                        Joseph E. Reed
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
